Exhibit 10.1

[Tri Counties Bank Letterhead]

 

       

Glenn C. Hunter

Senior Vice President,

Chief Human Resources Officer

November 2, 2016

REVISED

Mr. John S. Fleshood

***

***

Dear John:

On behalf of Tri Counties Bank (the “Bank”), I am pleased to confirm our offer
of employment to you for the position of Executive Vice President, Chief
Operating Officer. The Executive Vice President title is subject to approval of
the Board of Directors and will be placed on the agenda of the next scheduled
Board Meeting following your reporting date. The position is located in the
Chico market, and reports to Rick Smith, President and Chief Executive
Officer. Your anticipated start date will be Monday, December 5th, 2016, unless
an alternative date is mutually agreed to, and is contingent on completion and
receipt by the Bank of a satisfactory background check.

John, your annual base salary will be $400,000.00. Additionally, you will be
eligible for a target bonus opportunity of up to 40% of base salary. For 2016,
you will receive a sign-on bonus of $123,000.00 to compensate you for your 2016
bonus at your current employer, and any bonus incentive that you might otherwise
be due and eligible for with Tri Counties. Your awards for 2017 and future years
will be based on achievement of personal and organizational goals including bank
performance. Additional specific metrics and objectives are to be established by
you and Rick Smith.

As a part of your relocation to Chico, CA, you will be eligible for moving
expense reimbursement of up to $50,000.00 for reasonable and customary expenses
directly associated with your move. Inclusive in this relocation allowance, you
will also be eligible for reimbursement of temporary housing expenses for a
period of 90 days following your start date. All expense reimbursements will be
based on approved receipts, and you will be eligible for reimbursement of your
relocation expenses for a period of 90 days following the start of your
employment.

You will also be eligible to participate in the Bank’s Restricted Stock Unit
(RSU) program, subject to Board approval, at a target of 40% of your base
salary. An overview of the RSU Program has previously been forwarded to you for
your information; it is titled: “RSU and PSU Essentials”.

John, you will also be eligible to participate in a New Hire Long Term Equity
Incentive Program that commences with the start of your employment. The term of
this program is four years, and you will receive an award of 9,822 time-based
Restricted Stock Units (RSUs). Vesting of the RSUs will take place in equal
installments of twenty-five percent (25%) on of the first four anniversaries of
your employment. You must be on the job on the date of your anniversaries for
vesting to occur. You will be provided a more detailed document on this Plan
following the start of your employment. Participation in this Plan is also
subject to Board approval.



--------------------------------------------------------------------------------

In the event your employment is terminated within the first twelve months of
your start date for a reason other than cause, you will be eligible for a
severance payment equal to one year’s base salary if you execute and do not
revoke a Severance and Release Agreement.

You will receive a car allowance of $500.00 per month, and reimbursement for
other reasonable out of pocket expenses including $0.175 per mile, incurred in
the performance of official Bank business.

Additionally, the Bank will initiate a Change of Control Agreement consistent
with that of other bank executives. The Agreement will be effective upon your
employment with the Bank.

John, as an employee, you will be eligible to receive certain employee benefits,
including four weeks’ vacation, holidays, participation in the Bank’s medical,
dental and vision plans, and participation in the Bank’s Executive Deferred
Compensation Plan, and other benefits available to similarly situated executive
management. The exact accrual for year 2016 vacation benefit will be determined
by your reporting date. Additionally, you will be eligible to participate in the
Bank’s ESOP and 401(k) Plans based on the eligibility criteria of those Plans. A
summary of the Bank’s benefit plans will be forwarded to you, and your group
insurance benefits will be effective on your first day of employment. Should you
have any questions about any of the plans outlined in that document, please
contact Marilyn Kirklin at 530-898-0300, ext. 88717. You should be aware that
the Bank may modify benefit plans, job titles and salaries, bonuses, commissions
and incentives from time to time as it deems necessary or appropriate.

As a Tri Counties Bank employee, you will be expected to comply with our
policies and procedures, acknowledge in writing that you have read the handbook,
and will comply with sections that, among other things, prohibit the
unauthorized disclosure of Tri Counties Bank’s proprietary information. By
making this offer, the Bank does not wish to receive or obtain the benefit of
any trade secrets or confidential information of any of your former
employers. Accordingly, the Bank cautions you not to disclose any trade secrets
or confidential information of any former employer to anyone at Tri Counties
Bank, nor to use any such trade secrets or confidential information for the
benefit of the Bank. The Bank further cautions you not to bring with you any
originals or copies of papers, documents, notes, or other materials, whether
stored electronically or otherwise, which belong to any former employer or which
contain any trade secrets or confidential information of any former employer.

Upon acceptance of the Bank’s offer of employment, you will need to initiate the
process for your background check. These forms will be overnighted to you. There
will be a card you will need to take with you to your fingerprinting
appointment. Please schedule your appointment at the local Police or Sheriff’s
Department as soon as possible to prevent delay of your new hire process. Please
return your completed card in the addressed manila envelope to LexisNexis
Screening Solutions by Overnight Mail. Per their instructions, please do not
bend the card. The Bank will reimburse you for charges incurred in mailing.

As previously noted, the Bank reserves the right to conduct background
investigations and/or reference checks on all of its potential employees.

For purposes of federal immigration law, you will be required to provide to the
Bank documentary evidence of your identity and eligibility for employment in the
United States. Such documentation must be provided to us within three (3)
business days of your date of hire.

The Bank is excited about your joining and looks forward to a mutually
beneficial and productive relationship. Nevertheless, you should be aware that
your employment with the Tri Counties Bank is for no specified period and
constitutes at-will employment. As a result, you are free to resign at any time,
for any reason or for no reason. Similarly, the Bank is free to conclude its
employment relationship with you at any time, with or without cause, and with or
without notice.



--------------------------------------------------------------------------------

Please indicate your official acceptance of this offer by signing and scanning
this offer letter, and returning it via e-mail no later than the close of
business (5:00 pm PST) on Thursday, November 3, 2016. Alternatively you may fax
a copy to me at (530) 898-0308.

John, congratulations! We are very pleased that you will be joining the growing
and dynamic Tri Counties Bank team. This is an exciting time at the Bank and we
are confident that your efforts will result in a meaningful contribution to the
performance of Tri Counties Bank, and that you will enjoy a rewarding employment
experience.

Sincerely,

/s/ Glenn C. Hunter

Glenn C. Hunter

Senior Vice President

Chief Human Resources Officer

Signature of Acceptance:     /s/ John S. Fleshood                            
Date:       11/3/2016                        

 

cc: Rick Smith

   Marilyn Kirklin